            Case 1:19-cr-00703-LTS Document 24
                                            23 Filed 09/08/20
                                                     09/04/20 Page 1 of 1



                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York


                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007

                                                              September 4, 2020

BY ECF

Honorable Laura Taylor Swain
United States District Judge
Southern District of New York                                  MEMO ENDORSED
500 Pearl Street
New York, New York 10007

         Re:      United States v. Andrew Garson, 19 Cr. 703 (LTS)

Dear Judge Swain:

        The Government and the defendant write jointly to respectfully request an adjournment of
the upcoming September 9, 2020 pretrial conference in the above-captioned matter, for a period
of approximately 60 days. The Government and counsel for the defendant jointly seek that
adjournment for the purpose of engaging in discussions regarding a potential pretrial resolution of
the case. The Government further requests, with the consent of the defendant, that Speedy Trial
time between September 8, 2020 (on which date the September 9, 2020 conference was originally
scheduled) and any adjourn date chosen by the Court, be excluded in the interests of justice.



                                                              Respectfully submitted,

                                                              AUDREY STRAUSS
                                                              Acting United States Attorney

                                                      By:
                                                              Christopher J. DiMase
                                                              Assistant United States Attorney
                                                              Tel.: (212) 637-2433

cc:      Alan Zegas, Esq. (by ECF)
         Joshua Nahum, Esq. (by ECF)
The application is granted. The conference is adjourned to November 12, 2020, at 2:00 p.m. The Court finds pursuant to 18
U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the time from today’s date through November 12, 2020,
outweigh the best interests of the public and the defendant in a speedy trial for the reasons stated above.
SO ORDERED.
Dated: September 8, 2020
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
